Citation Nr: 1023938	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	 Entitlement to a higher rating for mild degenerative 
changes, status post-operative right knee joint, evaluated at 
10 percent from March 28, 2005 to August 2, 2009, and 
evaluated at 30 percent from August 3, 2009 onwards. 

2.	 Entitlement to service connection for depression 
secondary to service-connected disabilities. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 
1980.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

In a December 2005 rating decision, the RO considered a claim 
for increased rating beyond 10 percent for right knee 
traumatic arthritis. The decision was to award two separate 
10 percent ratings for mild degenerative changes, right knee 
(rated on the basis of limitation of motion), and for right 
knee joint laxity (rated based upon knee instability). The 
Veteran only appealed from the assigned disability evaluation 
for mild degenerative changes of the right knee. To afford 
comprehensive consideration of this claim, however, the Board 
will address the medical evidence to the extent it could 
possibly substantiate any increased rating based on right 
knee laxity, as well.

Also on appeal is a January 2007 rating decision denying 
entitlement to service connection for depression as secondary 
to already service-connected disabilities. 

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, a transcript of which is of record. 

The adjudication of the claim for increased rating for right 
knee degenerative changes is exclusive of the time period 
from May 23, 2006 to June 30, 2006,  during which a temporary 
total evaluation for surgical convalescence was in effect.      
Also during pendency of the appeal, an August 2009 RO rating 
action increased from 10 to 30 percent the schedular rating 
for right knee degenerative changes, effective from August 3, 
2009 onwards. The claim for a still higher schedular rating 
remains on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 
(1993) (the claimant is presumed to be seeking the highest 
possible rating for a disability unless he or she expressly 
indicates otherwise).

At the November 2009 Board videoconference hearing, the 
Veteran raised the following additional issues:  a petition 
to reopen service connection for a low back disorder, as 
secondary to a right knee disorder; petition to reopen 
service connection for a left knee disorder, as secondary to 
a right knee disorder;               an increased rating for 
scars as gunshot wound residuals to the chest;                
and entitlement to a TDIU. These matters have not yet been 
adjudicated by the Agency of Original Jurisdiction 
(AOJ). Therefore, the Board does not have jurisdiction over 
the claims, and they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of service connection for depression is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required on his part. 


FINDINGS OF FACT

1.   From March 28, 2005 to August 2, 2009, the Veteran's 
range of motion in the right knee was at worst from 8 to 110 
degrees, with no additional lost range of motion due to pain, 
fatigue, weakness or other forms of functional loss. 

2.  Since August 3, 2009, the right knee has demonstrated 
range of motion of from 20 to 100 degrees, with no additional 
lost mobility related to functional loss. 


CONCLUSION OF LAW

The criteria are not met for an increased rating for mild 
degenerative changes, status post-operative right knee joint, 
evaluated at 10 percent from March 28, 2005 to August 2, 
2009, and at 30 percent since August 3, 2009. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5010, 5260 
and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from June 2005, the 
RO notified the Veteran as to each element of satisfactory 
notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA 
medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b)(1). 
The VCAA notice preceded issuance of the December 2005 rating 
decision on appeal, and thus met the standard for timely 
notice. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining records of VA 
outpatient treatment, and record from the Social Security 
Administration (SSA) regarding disability benefits, as well 
as arranging for him to undergo VA examinations. See 38 
C.F.R. §4.1 (for purpose of application of the rating 
schedule accurate and fully descriptive medical examinations 
are required with emphasis on the limitation of activity 
imposed by the disabling condition).     There is no 
indication that the Veteran's right knee disability has 
worsened since the date of the most recent examination in 
August 2009.  Accordingly, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); 
cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran has provided numerous personal statements, and 
testified during a November 2009 hearing in connection with 
this matter. There is no objective indication of any further 
relevant information or evidence that must be associated with 
the record. The record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.1 (2009). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. The degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). Where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's right knee disorder has been rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, for traumatic arthritis, from March 28, 2005 to 
August 2, 2009; and as 30 percent disabling from August 3, 
2009 to the present, under Diagnostic Code 5261 for 
limitation of leg extension. This is exclusive of the time 
period from May 23, 2006 to June 30, 2006, during which a 
temporary total rating was in effect for surgical 
convalescence from right knee surgery.  He is also in receipt 
of a 10 percent disability rating under Diagnostic Code 5257, 
which pertains to instability of the knee.

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula) and 5263 (genu 
recurvatum) are not applicable in this case, as the medical 
evidence does not show that the Veteran has any of those 
conditions. Specifically, the treatment records and the 
October 2005 and August 2009 reports of VA examination do not 
demonstrate any objective finding ankylosis. Additionally, no 
treatment record or report of VA examination demonstrates 
genu recurvatum or any impairment of the tibia and fibula.  

Under applicable rating criteria, Diagnostic Code 5010 is 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, pertaining to degenerative arthritis. 

Under Diagnostic Code 5003, degenerative arthritis will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved. When however, limitation of motion 
at the joint(s) involved is noncompensable, a 10 percent 
rating is warranted for each major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under this diagnostic code. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is no limitation of motion but x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned. A 20 percent rating 
is assigned where the above is present but with occasional 
incapacitating exacerbations.

Meanwhile, Diagnostic Code 5260 pertains to limitation of leg 
flexion, and provides for a noncompensable rating when 
flexion is limited to 60 degrees.            A 10 percent 
rating requires flexion limited to 45 degrees; a 20 percent 
rating requires flexion limited to 30 degrees; and the 
highest available 30 percent rating requires flexion limited 
to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of 
the knee will be assigned a noncompensable rating when 
extension is limited to 5 degrees. A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to 30 degrees; and a maximum 50 
percent rating is assigned when extension is limited to 45 
degrees.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

VA's Office of General Counsel in a precedent opinion 
determined that separate disability ratings may be assigned 
for limitation of knee flexion and of knee extension without 
violation of the rule against pyramiding (at 38 C.F.R. § 
4.14), regardless of whether the limited motions are from the 
same or different causes. VAOPGCPREC 9-04 (September 17, 
2004), 69 Fed. Reg. 59,990 (2004).

March 28, 2005 to August 2, 2009

The Veteran underwent a VA Compensation and Pension 
examination by an orthopedist in October 2005. He then 
reported having had right knee pain at a level 9 out of 10. 
There was reported knee stiffness and swelling, with no heat 
or redness. There was reported instability or giving way, and 
locking on occasion. Also reported was fatigability and lack 
of endurance. The Veteran would take oxycodone that eased his 
pain for a while. With a flare-up, he might have increased 
pain to     10 out of 10. There was no functional decrease. 
He did not use a crutch. He occasionally might wear a brace 
or use a cane. There was no dislocation or recurrent 
subluxation. 

Upon physical examination, the Veteran limped on his right 
leg. The right knee had deformity and swelling. There was a 
well-healed post-surgical scar from an operation performed 
seven or eight years previously. The Veteran had tenderness 
posteriorly of the right knee. He had laxity, and joint 
crepitus. Range of motion testing passively was from 6 to 125 
degrees, and actively from 8 to 110 degrees, all with pain. 
There was no additional decrease in range of motion or joint 
function occasion by pain, fatigue, weakness or lack of 
endurance following repetitive use of the right knee. 
Strength of both lower extremities was normal. The pulses 
were normal, as were reflexes. An X-ray of the right knee 
showed mild degenerative joint disease changes involving the 
medial and lateral knee joint compartments and the 
patellofemoral joint. The diagnosis was mild degenerative 
joint disease changes, status postoperative right knee joint. 

The Board's review of the evidence substantiates that a 10 
percent rating remains warranted for right knee degenerative 
arthritis changes for the initial time period from March 28, 
2005 to August 2, 2009. Under the existing basis for rating              
the Veteran's right knee disorder during this period, 38 
C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis, 
the rating provisions of Diagnostic Code 5003 for 
degenerative arthritis in turn are to be applied. Pursuant to 
Diagnostic Code 5003,    a 10 percent rating is the maximum 
assignable evaluation for degenerative arthritis that affects 
a single joint group, as in this instance. Consequently, the 
potential availability of any greater rating than 10 percent 
must be examined under an alternative diagnostic code. The 
Board undertakes this analysis keeping in mind that the 
above-referenced October 2005 VA examination report is the 
only relevant source of medical information for rating 
purposes.

In evaluating the Veteran's right knee degenerative arthritis 
based upon limitation of motion, no higher rating is 
assignable. To warrant an increased rating of            20 
percent, he would have to demonstrate under Diagnostic Code 
5260 leg flexion limited to 30 degrees; or otherwise under 
Diagnostic Code 5261, leg extension limited to 15 degrees. In 
the alternative, the Veteran could receive two separate     
10 percent ratings for limited leg flexion and extension, 
respectively.                     See VAOPGCPREC 9-04. Here, 
the most pronounced range of motion test finding was active 
range of motion from 8 to 110 degrees. This is indicative of 
at most a single 10 percent rating under Diagnostic Code 
5261, for limited leg extension approximating that of 10 
degrees lost. Meanwhile, any loss of leg flexion remained 
well within the noncompensable (0 percent) range. Therefore, 
based on objective measurements of knee mobility, there is no 
grounds for an increased rating.     When considering the 
likelihood of any additional lost mobility due to pain, 
fatigue, incoordination or other forms of functional loss, 
this is not shown, as the examiner expressly ruled out this 
possibility. See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.    
As a result, those diagnostic codes predicated upon 
limitation of motion do not provide a basis for recovery in 
this case.

The Board has considered other potential avenues for 
increased compensation,     but the evidence effectively 
rules these out as well. For instance, there is x-ray 
evidence of mild degenerative changes, though no indication 
of impairment of the tibia and fibula, rated under Diagnostic 
Code 5262. Nor is the Veteran shown to have any form of 
ankylosis in the right knee joint. See Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (both indicating that ankylosis is complete 
immobility of the joint in a fixed position, either favorable 
or unfavorable). Finally, the issue of increased compensation 
for right knee joint laxity is not on appeal. This has 
already been evaluated at 10 percent pursuant to Diagnostic 
Code 5257, for other impairment of the knee, characterized by 
recurrent subluxation and lateral instability. It warrants 
mention though that were the preceding issue on appeal, there 
is no compelling objective indication of any symptomatology 
that would correspond to moderate level joint laxity as to 
correspond to or even approximate the requirements for a 
higher 20 percent rating under Diagnostic Code 5257. 

In sum, a 10 percent rating for right knee degenerative 
changes remains proper under the rating schedule for the 
timeframe from March 28, 2005 to August 2, 2009.

August 3, 2009 to the Present  

The Veteran next underwent VA medical examination by an 
orthopedist in August 2009. He then described pain at a level 
10 out of 10 constantly. There was reported weakness, 
stiffness and swelling of the right knee. He had no heat or 
redness.          He had instability, giving way and locking. 
There was also fatigability and lack of endurance. There were 
no flare-ups because pain was already at the reported level 
of 10 out of 10. The Veteran used a brace on the right knee, 
and a cane. There     was no recurrent subluxation or 
dislocation. The Veteran had not worked since 2005 because of 
multiple medical problems. 

On a physical examination, the right knee had deformity, 
swelling and crepitus, but not laxity. It was tender 
anteriorly, posteriorly, laterally and medially. The Veteran 
had range of motion of from 20 to 100 degrees actively, 15 to 
110 degrees passively, and 15 to 115 degrees after fatiguing 
all with pain. There was no decrease in the range of motion 
or joint function additionally limited by pain, fatigue, 
weakness or lack of endurance after repetitive use. The 
Veteran thought that one leg was shorter than the other, 
however objective testing showed equal leg lengths. There was 
some disuse atrophy of the quadriceps muscles of the right 
thigh as circumference of the right thigh was 34-cm compared 
to 37-cm on the left side. Strength of both lower extremities 
was normal. Reflexes were normal. X-rays of the right knee 
showed very minimal calcifications in the vascular system of 
the posterior distal femur. Knee joint space was well 
maintained. There were early degenerative changes along the 
posterior aspect of the patella. No joint effusion was 
present. The overall impression was of stable mild 
degenerative joint disease of the right knee. 

Considering the evidence at hand, a 30 percent rating remains 
the highest assignable evaluation for right knee degenerative 
arthritic changes from August 3, 2009 onwards. The most 
pronounced range of motion findings denoted on VA examination 
were of from 20 to 100 degrees, active range of motion. The 
limitation of leg extension by itself would correspond to a 
30 percent rating, under Diagnostic Code 5261. However, the 
capacity for leg flexion remained in the range of what would 
warrant a noncompensable evaluation. Once again, there was no 
further lost mobility attributable to pain, weakness, 
fatigability, or other recognized type of joint functional 
loss. As such, the diagnostic codes predicated upon 
limitation of motion do not avail the Veteran of any higher 
rating.

Applying other relevant rating criteria, there were no signs 
of right knee joint ankylosis, evaluated at Diagnostic Code 
5256, or impairment of the tibia and fibula, evaluated at 
Diagnostic Code 5262. While there was some loss of 
circumference to the right quadriceps region, strength and 
reflexes of the lower extremities remained at normal levels, 
and there is no indication of compensable symptomatology to 
warrant any evaluation under the criteria pertaining to 
muscle injuries found under 38 C.F.R. § 4.73. As to right 
knee instability, though the separate rating for that 
component of service-connected disability is not currently on 
appeal, the Board nonetheless points out that there is no 
indication of at least moderate knee instability to suggest 
assignment of a higher 20 percent evaluation for that 
manifestation pursuant to Diagnostic Code 5257, as the 
Veteran's right knee ligaments were determined to be stable 
on examination in August 2009.  

Accordingly, a 30 percent rating remains the correct level of 
compensation from August 3, 2009 onwards. 

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected right knee degenerative arthritic changes under 
evaluation have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating. The service-connected right knee 
disability manifests with instability and painful motion. As 
discussed in the preceding section, these symptoms are 
contemplated by the rating criteria. Hence, the criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996).

For these reasons, the Board is denying the claim for 
increased ratings for right knee degenerative changes. This 
determination takes into full account the potential 
availability of any "staged rating" based upon incremental 
increases in severity of service-connected disability during 
the pendency of the claim under review.             The 
preponderance of the evidence is against the claim, and under 
these circumstances the benefit-of-the-doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

ORDER

The claim for an increased rating for mild degenerative 
changes, status post-operative right knee joint, evaluated at 
10 percent from March 28, 2005 to     August 2, 2009, and at 
30 percent since August 3, 2009, is denied.


REMAND

The Veteran is claiming entitlement to service connection for 
depression,                  as secondary to multiple 
service-connected disabilities. 

VA law provides that service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a). In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 
Vet. App. 439 (1995). 

A December 2006 psychiatric evaluation for purposes of 
determining entitlement to Social Security Administration 
(SSA) disability benefits confirmed a diagnosis of a mild 
form of major depressive disorder. 

At present, the Veteran has several service-connected 
disabilities: a splenectomy; right knee disorder (evaluated 
on both degenerative changes, and knee instability); 
residuals of a gunshot wound to the chest, including 
associated scars; and gunshot wound residuals to the colon, 
with associated scars. He has not specified which of these 
conditions in particular caused or contributed to depression. 
The Board finds that a VA Compensation and Pension 
examination is in order to determine which of the Veteran's 
service-connected disabilities it is claimed led to 
depression, and to resolve whether medically there is an 
etiological link between service-connected disability and 
diagnosed depression. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).

As a further consideration, the Board observes that it has 
referred directly to the RO petitions to reopen service 
connection for low back, and left knee disorders. The 
disposition of these claims are directly relevant to the 
outcome of the instant claim for service connection for 
depression, inasmuch as the instant claim is premised upon a 
secondary medical relationship to all service-connected 
disabilities. Hence, the above-referenced petitions to reopen 
service connection for low back and left knee disorders are 
"inextricably intertwined" with the issue of service 
connection for depression, and the disposition of the instant 
claim for depression must therefore be deferred pending 
resolving these preliminary matters. Harris v. Derwinski,              
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered). See also 
Parker v. Brown,        7 Vet. App. 116 (1994).

Next, total disability will be considered to exist where 
there is impairment of mind or body sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340 (2009).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Because the Veteran explicitly contends that he is entitled 
to a TDIU rating, and the evidence of record reflects some 
evidence of unemployability at the November 2009 VA 
examination, insofar as the Veteran contended that he was 
unable to work as a result of his service-connected right 
knee disability, the Board finds that a remand is warranted 
to address the claim of entitlement to a TDIU rating.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is 
evidence of unemployability raised by the record during a 
rating appeal period, the TDIU is an element of an initial 
rating or increased rating).

In this case, the Veteran meets the schedular requirements 
for a TDIU rating.  Accordingly, the question before the 
Board is whether the Veteran's service-connected disabilities 
prohibit him from sustaining gainful employment, such that a 
TDIU rating may be assigned.  

Clinical evidence suggests that the Veteran's service-
connected right knee disability impairs his ability to work.  
The record, however, also reflects that the Veteran has 
several nonservice-connected disabilities that also impair 
his ability to work.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the service-connected 
disabilities have on a Veteran's ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
psychiatric examination. The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. It 
is then requested that the VA examiner 
indicate whether it is at least as likely 
as not (i.e.,50 percent or greater 
probability) that the Veteran's diagnosed 
depression is etiologically related to one 
or more of his current service-connected 
disabilities.             The examiner is 
advised that the Veteran's current 
service-connected disabilities are 
comprised of a splenectomy; right knee 
disorder; residuals of a gunshot wound to 
the chest, including associated scars; and 
gunshot wound residuals to the colon, with 
associated scars; and any disability that 
may have since been adjudicated service-
connected following issuance of this 
remand action.

In providing the requested opinion, the VA 
examiner should consider both initial 
causation of depression by a service-
connected disability, and the possibility 
that           the Veteran's depression 
has been permanently aggravated by the 
same. For purposes of this analysis, 
aggravation is defined as a permanent 
worsening of the nonservice-connected 
disability beyond that due to the natural 
disease process.  

The VA examiner should include in the 
examination report the rationale for all 
opinions expressed. However,  if the 
examiner cannot respond to the inquiry 
without resort to speculation, he or she 
should so state, and further explain why 
it is not feasible to provide a medical 
opinion.

2. Schedule the Veteran for a social and 
industrial examination for the purpose of 
ascertaining the cumulative impact of the 
Veteran's service-connected disabilities 
on his unemployability.  

The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities (splenectomy; right 
knee disorder; residuals of a gunshot 
wound to the chest, including associated 
scars; and gunshot wound residuals to the 
colon, with associated scars) jointly on 
the Veteran's employability.  

The examiner should opine as to whether 
the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation for which 
he would otherwise be qualified. 

Finally, if the Veteran's service-
connected disabilities do not cumulatively 
render him unemployable, the examiner 
should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current 
service-connected disabilities, given his 
current skill set and educational 
background.

3. Then review the claims file.  If the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

4. Thereafter, adjudicate the claim of 
entitlement to a TDIU rating and 
readjudicate the claim for service 
connection for depression as secondary to 
service-connected disabilities in light of 
all additional evidence received, but not 
until having adjudicated in the first 
instance petitions to reopen service 
connection for low back and left knee 
disorders. If the benefit sought on appeal 
is not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


